John Watts assigne of William Green plaint. agt. John Gent Deft in an action of debt of Six pound four Shillings and five pence due in *829fish or mony as appeares by bill bearing date. Septembr 16th 1676. under the hand of sd Gent wth due damages &c. . . . The Jury . . . found for the plaint. Forfiture of the bill & costs of Court on request of the Deft The Court chancered this Forfiture to Six pound four Shillings and five pence in fish or mony according to bill & costs of Court.
Execucion issued aug° 25° 1677.